NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEVEN J. KRIER,                                No. 20-36085

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01073-RSM

 v.
                                                MEMORANDUM*
ADAM FORTNEY, Sheriff, Snohomish
County; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Steven J. Krier appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging various constitutional claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

28 U.S.C. § 1915(e)(2)(B), Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2012), and we review for an abuse of discretion a district court’s denial of leave to

amend, Curry v. Yelp Inc., 875 F.3d 1219, 1224 (9th Cir. 2017). We vacate and

remand.

      The district court dismissed Krier’s Fourth Amendment unlawful search and

arrest claims because Krier’s consent to wearing the electronic monitoring device

constituted an exception to the warrant requirement. The district court also

dismissed Krier’s Fourteenth Amendment claim alleging unlawful conditions of

confinement while he was subsequently detained because the named defendants

did not operate the jail and were not responsible for the jail’s conditions.

      However, dismissal of Krier’s Fourth and Fourteenth Amendment claims

without leave to amend was premature because it is not absolutely clear that

amendment would be futile. See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th

Cir. 1995) (“Unless it is absolutely clear that no amendment can cure the defect . . .

a pro se litigant is entitled to notice of the complaint’s deficiencies and an

opportunity to amend prior to dismissal of the action.”); see also Illinois v.

Rodriguez, 497 U.S. 177, 181 (1990) (explaining that the “Fourth Amendment

generally prohibits the warrantless entry of a person’s home, whether to make an

arrest or to search for specific objects,” but that the prohibition does not apply

where voluntary consent has been obtained); Lopez v. Smith, 203 F.3d 1122, 1130-

31 (9th Cir. 2000) (en banc) (remanding because the district court failed to grant


                                           2                                     20-36085
leave to amend the complaint to name the correct defendants). It is unclear

whether Krier’s agreement to wear the electronic monitoring device constituted a

consent to a search in his home, and what the circumstances were for his arrest.

He also named the sheriff as a defendant for his conditions-of-confinement claim.

Accordingly, we vacate the judgment and remand for the district court to provide

Krier with an opportunity to amend his complaint as to these claims only.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      VACATED and REMANDED.




                                         3                                    20-36085